Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, see page 4, line 8, filed 15 June 2022, with respect to the rejection of Claims 1-7 under 35 U.S.C. 102(a)(1) as being anticipated by Nishikawa et al. (Japanese Patent Publication No. JP S57-23612 A), hereinafter Nishikawa, have been fully considered and are, in light of the claim amendments made, persuasive.  Therefore, the rejection has been withdrawn.
2.	Applicant’s arguments, see page 4, line 23, filed 15 June 2022, with respect to the rejection of Claims 1-8 under 35 U.S.C. 102(a)(1) as being anticipated by Ohno et al. (United States Patent Publication No. US 2008/0300350 A1), hereinafter Ohno; and Claim 9 under 35 U.S.C. 103 as being unpatentable over Ohno et al. (United States Patent Publication No. US 2008/0300350 A1), hereinafter Ohno, and in further view of Abe et al. (Japanese Patent Publication No. JP 2018-163207 A), hereinafter Abe; have been fully considered but they are not persuasive. As an initial matter, it is important to note that the latest claim amendment contains product-by-process claim language. MPEP § 2113(I) states: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Herein, the structure taught by Ohno (Paragraphs [0009-0017]), i.e. formula (7), is analogous, if not identical, to that taught by the present application, e.g. working examples Resins P1-P4 of Paragraph [0093]. While Ohno may not explicitly teach that structure therein is derived from a polystyrene resin, it is seemingly identical to the structures of the present application. For said reasons, these rejections are maintained.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
5.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1 and 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohno et al. (United States Patent Publication No. US 2008/0300350 A1), hereinafter Ohno.
7.	Regarding Claims 1 and 3-7, Ohno teaches (Paragraphs [0009-0017 and 0037-0041]) a resin having a group represented by formula (a1) of the instant application. Ohno teaches (Paragraphs [0009-0017 and 0037-0041]) the main chain of formula (a1) of the instant application is derived from a polystyrene resin. Ohno teaches (Paragraphs [0049 and 0062]) a radical initiator. Ohno teaches (Paragraphs [0049 and 0062]) the radical initiator being a photo-radical initiator. Ohno teaches (Paragraphs [0009-0017 and 0037-0041]) a radical polymerizable compound. Ohno teaches (Paragraphs [0009-0017 and 0037-0041]) the radical polymerizable compound comprising a radical polymerizable compound having the group represented by formula (a1) of the instant application. Ohno teaches (Paragraphs [0009-0017 and 0037-0041]) Ra01 and Ra02 of formula (a1) of the instant application are each a hydrogen atom.
8.	Regarding Claims 8, Ohno teaches (Paragraph [0059]) applying or filling the composition to at least a position provided with an insulating part on a substrate for electric and electronic devices having metal wiring. Ohno teaches (Paragraph [0062]) exposing the applied or filled composition.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
10.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ohno et al. (United States Patent Publication No. US 2008/0300350 A1), hereinafter Ohno, and in further view of Abe et al. (Japanese Patent Publication No. JP 2018-163207 A), hereinafter Abe.
12.	Regarding Claim 9, Ohno above teaches all limitations of Claim 8 of the instant application. However, Ohno is silent with respects to patterned exposure and subsequent development.
13.	Abe teaches (Paragraph [0113]) the exposure is performed in a position-selective manner. Abe teaches (Paragraph [0113]) developing the composition exposed in a position-selective manner with a developing solution. Abe teaches (Paragraph [0011]) the method therein disclosed is “excellent in insulation between excellent in insulation between layers and exhibiting excellent resolution.”
14.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ohno to incorporate the teachings of Abe to comprise the exposure is performed in a position-selective manner and developing the composition exposed in a position-selective manner with a developing solution. Doing so would result in excellent insulation and resolution, as recognized by Abe.

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
16.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
17.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
18.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
19.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        09/30/2022